UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
TYRONE JEROD COLE, JR., Case No. l:l 8-cv-342
Plaintiff, Barrett, J.
Litkovitz, M.J.
vs.
DAvID MCCRosKEY, er al., 0RDER
Defendants.

Plaintiff, an inmate at the Southern Ohio Correctional Facility, brings this civil rights
action under 42 U.S.C. § 1983 alleging violations of his Eighth Amendment rights by prison
employees.

Plaintiff has filed a motion for production ot` physical pictures of his injuries (Doc. 18),
his first set of interrogatories (Doc. 19), and a motion for production of documents (Doc. 20)
With the Court. Plaintiff is advised that he must serve his discovery requests on defendants
rather than file them with the Court. See Fed. R. Civ. P. 34(a) (“A party may serve on any other
party a request within the Scope of Rule 26(b). . . .”). Accordingly, plaintiff s discovery motions
(Docs. 18, 19, 20) are DENIED.

IT IS SO ORDERED.

Dat€r_ Zz/é.déf_ M¢QM
Karen L. Litkovitz

United States Magistrate Judge

